MEMORANDUM**
Alberto Ramos-Rodriguez, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an immigration judge’s order denying his motion to reopen removal proceedings after he was ordered removed in absentia. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000), and we grant the petition for review.
The BIA abused its discretion in denying Ramos-Rodriguez’s motion to reopen because his excuse that he failed to appear at the hearing due to a flat tire is an “exceptional circumstances” beyond his control. See 8 U.S.C. § 1229a(e)(l). Further, although Ramos-Rodriguez’s arrived late to his hearing, he did appear at the immigration office during normal business hours.
We grant the petition for review and remand to the BIA to remand to the IJ to consider the merits of Ramos-Rodriguez’s asylum, withholding of removal and Convention Against Torture claim.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.